   Case 1:19-cv-01109-MN Document 4 Filed 06/15/19 Page 1 of 1 PageID #: 56




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

ROTHSCHILD DIGITALCONFIRMATION )
LLC                                   )
                                      )                     PATENT
                                      )
      Plaintiff,                      )                     Case No:
                                      )
vs.                                   )                     JURY TRIAL DEMANDED
                                      )
COMPANYCAM, INC.                      )
                                      )
      Defendant.                      )
_____________________________________ )

                        CORPORATE DISCLOSURE STATEMENT

        Pursuant to F.R.C.P. 7.1, Rothschild Digital Confirmation, LLC (“Plaintiff” or “RDC”)

hereby states:

   1.            Plaintiff RDC does not have a parent corporation and no publicly held

companies own 10% or more of its stock.

 Dated June 15, 2019.

                                                   STAMOULIS & WEINBLATT, LLP
 OF COUNSEL:
                                                    /s/ Stamatios Stamoulis
 David A. Chavous, Esq.                            Stamatios Stamoulis (#4606)
 (pro hac vice forthcoming)                        Richard C. Weinblatt (#5080)
 CHAVOUS INTELLECTUAL                              800 N. West Street Third Floor
 PROPERTY LAW LLC                                  Wilmington, DE 19801
 793 Turnpike Street, Unit 1                       (302) 999-1540
 North Andover, MA 01845                           stamoulis@swdelaw.com
 Phone: (978) 655-4309                             weinblatt@swdelaw.com
 Fax: (978) 945-0549
 dchavous@chavousiplaw.com                         Attorneys for Plaintiff
                                                   Rothschild Digital Confirmation, LLC.




                                               1
